J-A17013-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

A.M.P.                                   :    IN THE SUPERIOR COURT OF
                                         :          PENNSYLVANIA
                   Appellant             :
                                         :
             v.                          :
                                         :
L.A. AND D.M.                            :
                                         :
                   Appellees             :         No. 177 EDA 2017

             Appeal from the Order Entered December 15, 2016
           In the Court of Common Pleas of Northampton County
               Civil Division at No(s): C0048-CV-2015-11487


BEFORE:    GANTMAN, P.J., RANSOM, J., and PLATT, J.*

MEMORANDUM BY GANTMAN, P.J.:                           FILED JUNE 09, 2017

      Appellant, A.M.P. (“Father”), appeals from the order entered in the

Northampton County Court of Common Pleas, which granted in part and

denied in part Father’s petition in this child custody matter. We affirm.

      The trial court opinion correctly sets forth the relevant facts and

procedural history of this case. Therefore, we have no need to restate them.

We add that on January 5, 2017, Father filed pro se a timely notice of appeal

and contemporaneous statement of errors complained of on appeal per

Pa.R.A.P. 1925(a)(2)(i).

      Father raises the following issues for our review:

       [WHETHER] THE TRIAL COURT ERRED WHEN IT DID NOT
       IMMEDIATELY ADDRESS IN A FULL HEARING THE CLEAR
       VIOLATIONS OF NOT ONLY ITS OWN COURT ORDER BY
       [AUNT] BUT THAT OF [23 PA.C.S.A. § 5337] IN DIRECT
       CONFLICT WITH THE BEST INTERESTS OF…CHILD[?]
_________________________

*Retired Senior Judge assigned to the Superior Court.
J-A17013-17



          [WHETHER] THE TRIAL COURT ERRED BY DENYING
          [FATHER] THE OPPORTUNITY TO BE HEARD ON THE ISSUE
          OF “IN LOCO PARENTIS” EFFECTIVELY PERMITTING A
          NON-CUSTODIAN TO HAVE COURT ORDERED VISITATION
          OVER…FATHER’S OBJECTION[?]

          [WHETHER] THE TRIAL COURT ERRED WHEN IT DECIDED
          IN BOTH THE OCTOBER [2016] AND DECEMBER [2016]
          HEARINGS TO GRANT [AUNT] CONTINUED VISITS
          DESPITE CLEAR EVIDENCE THAT SUCH VISITS WERE NOT
          IN THE BEST INTERESTS OF…CHILD[?]

          [WHETHER] THE TRIAL COURT ERRED BY PERMITTING
          [AUNT] TO CONTINUE THE HEARING AND TRIAL OVER
          [FATHER’S] OBJECTION INVOLVING THE VIOLATION OF
          THE PENNSYLVANIA RULES OF CIVIL PROCEDURE[?]

(Father’s Brief at 9, 11, 14, 15).1

       On appellate review of a child custody order:

          [O]ur scope is of the broadest type and our standard is
          abuse of discretion. This Court must accept findings of the
          trial court that are supported by competent evidence of
          record, as our role does not include making independent
          factual determinations. In addition, with regard to issues
          of credibility and weight of the evidence, this Court must
          defer to the trial judge who presided over the proceedings
          and thus viewed the witnesses first hand. However, we
          are not bound by the trial court’s deductions or inferences
          from its factual findings. Ultimately, the test is whether
          the trial court’s conclusions are unreasonable as shown by
          the evidence of record. We may reject the conclusions of
          the trial court only if they involve an error of law, or are
          unreasonable in light of the sustainable findings of the trial
          court.

____________________________________________


1
  Father did not include in his brief a formal statement of questions
presented. We list here the subheadings found in the argument portion of
Father’s brief.



                                           -2-
J-A17013-17


S.J.S. v. M.J.S., 76 A.3d 541, 547-48 (Pa.Super. 2013) (internal citation

omitted).

      “Issues not raised in the [trial] court are waived and cannot be raised

for the first time on appeal.” Pa.R.A.P. 302(a). Issues not raised in a Rule

1925 concise statement of errors will likewise be deemed waived. Linde v.

Linde Enterprises, Inc., 118 A.3d 422, 430 (Pa.Super. 2015), appeal

denied, ___ Pa. ___, 129 A.3d 1243 (2015); J.P. v. S.P., 991 A.2d 904, 908

(Pa.Super. 2009) (applying Rule 1925 waiver standards in custody dispute

context). “Rule 1925(b) waivers may be raised by the appellate court sua

sponte.”    Commonwealth v. Hill, 609 Pa. 410, 428, 16 A.3d 484, 494

(2011).     Where an appellant fails to raise or develop an issue on appeal

properly, this Court will not consider the merit of the claim. Butler v. Illes,

747 A.2d 943 (Pa.Super. 2000). Additionally, an appellant’s failure to cite to

the record and relevant supporting authority constitutes waiver:

           An appellate brief must provide citations to the record and
           to any relevant supporting authority. The court will not
           become the counsel for an appellant and will not,
           therefore, consider issues which are not fully developed in
           [his] brief.   Failing to provide…citation to the record
           represents    serious   deviations     from    the   briefing
           requirements of the Rules of Appellate Procedure. Because
           such an omission impedes on our ability to address the
           issue on appeal, an issue that is not properly briefed in this
           manner is considered waived.

Commonwealth v. Gould, 912 A.2d 869, 873 (Pa.Super. 2006). See also

Pa.R.A.P. 2119(c) (providing: “If reference is made to the pleadings,

evidence, charge, opinion or order, or any other matter appearing in the

                                       -3-
J-A17013-17


record, the argument must set forth, in immediate connection therewith, or

in a footnote thereto, a reference to the place in the record where the

matter referred to appears…”).

       After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Stephen G.

Baratta, we conclude Father’s issues warrant no relief.       The trial court

opinion comprehensively discusses and properly disposes of the questions

presented.      (See Trial Court Opinion, filed January 11, 2017, at 5-6)

(finding: (1) “relocation” did not occur; Child has remained in Father’s

primary physical custody in Easton, Northampton County, PA; Aunt’s move

did not impact custody order; Aunt had no obligation to request court’s

permission to move; (2) to extent Father argues Aunt lacks standing, Father

waived that claim when he filed initial custody petition against Aunt in 2011;

since 2011, every custody order has recognized Aunt as party custodian and

has provided Aunt partial custody; Aunt is party to this custody proceeding;

(3) no credible testimony or evidence suggested parties had concerns

regarding “religious or moral values”;2 (4) Father’s claim that Aunt did not


____________________________________________


2
  In his Rule 1925 statement, Father claimed the trial court erred because it
failed to consider “religious morals and values” when it entered the
December 15, 2016 custody order. In his brief on appeal, Father argues it is
not in Child’s best interest to visit Aunt due to Aunt’s purported conduct,
including her faith. Because Father failed to articulate in his Rule 1925
statement his claims concerning Aunt’s conduct beyond the generic label of
(Footnote Continued Next Page)


                                           -4-
J-A17013-17


properly follow procedural rules lacks legal basis3). The record supports the

trial court’s rationale. Accordingly, we affirm on the basis of the trial court

opinion.4 See S.J.S., supra.

      Order affirmed. Case is stricken from the argument list.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/9/2017




                       _______________________
(Footnote Continued)

“religious moral and values,” his third issue is waived.          See Pa.R.A.P.
302(a), supra; Linde, supra.
3
  In his brief, Father fails to cite the certified record or relevant authority to
support his argument that Aunt violated the Pennsylvania Rules of Civil
Procedure. As a result, Father’s fourth claim on appeal continues to lack any
legal basis. See Gould, supra; Pa.R.A.P. 2119(c), supra.
4
  Due to our disposition, we deny Father’s open motion to stay the
December 15, 2016 custody order.



                                            -5-
Circulated 06/01/2017 09:23 AM